Exhibit 99.1 Zayo Group Holdings, Inc. Reports Financial Results for the First Fiscal Quarter Ended September 30, 2015 First Fiscal Quarter 2016 Financial Highlights · Zayo Group generated quarterly revenue of $366.8 million, a $4.9 million increase from the previous quarter, representing 5% annualized sequential growth; · Adjusted EBITDA for the first fiscal quarter was $215.4 million, which was $4.5 million higher than the prior quarter, representing 9% annualized sequential growth; · Net loss for the first fiscal quarter was ($15.2) million, which was $20.3 million lower than the prior quarters net income of $5.1 million; · Basic and diluted net loss per share during the first fiscal quarter was ($0.06). BOULDER, Colo., November 10, 2015 – Zayo Group Holdings, Inc. (“Zayo” or “the Company”) (NYSE: ZAYO), a leading provider of bandwidth infrastructure and network-neutral colocation and connectivity services, announced results for the three months ended September 30, 2015.First fiscal quarter revenue of $366.8 million grew 5% over the previous quarter on an annualized basis.Adjusted EBITDA of $215.4 million increased 9% over the previous quarter on an annualized basis.Operating income for the quarter decreased $2.6 million from the previous quarter, and net income decreased by $20.3 million from the previous quarter.
